        Case 1:20-cr-00203-BMC Document 28 Filed 06/29/20 Page 1 of 1 PageID #: 69

                 MINUTE ENTRY FOR CRIMINAL PROCEEDING
                             VIA TELECONFERENCE 1-877-336-1839
BEFORE MAG. JUDGE Cheryl Pollak               DATE : 6/29/2020

                                20-203(BMC)
DOCKET NUMBER:                                                             LOG # : 9;19am – 9:27am

DEFENDANT’S NAME :             Urooj Rahman
                                X Present             Not Present                Custody          Bail

DEFENSE COUNSEL:                Peter Baldwin, Paul Shechtman
                                   Federal Defender         CJA                        Retained

A.U.S.A: Ian Richardson                               CLERK:         Lauren Phillips

Court Reporter :                                     Interpreter :

 X      Defendant arraigned on the : X   indictment        superseding indictment           probation violation
    X    Defendant pleads NOT GUILTY to ALL counts.
         Bond modification HEARING Held.                 Defendant’s first appearance.
                Bond set at                 .   Defendant released        __ held pending appeal to Judge

                Defendant advised of bond conditions set by the Court and authorized Court to sign bond
                   on his behalf.
                Surety(ies) sworn, advised of bond obligations by the Court and authorized Court to sign
                on their behalf.
        (Additional) surety/ies to co-sign bond by
         ____   After hearing, Court orders detention in custody. ____ Leave to reopen granted
____     Temporary Order of Detention Issued. Bail Hearing set for ______________________________

        At this time, defense counsel states on the record that the defendant does not have a bail
        application / package. Order of detention entered with leave to reapply to a Magistrate
        or to the District Court Judge to whom the case will be assigned.

_       Verbal order of Excludable Delay/Speedy Trial entered. Start                     Stop

____     Medical memo issued.

         Defendant failed to appear, bench warrant issued.

        Status conference set for                    @                  before

Other Rulings : Control date for next proceeding set 7/16 at noon.
